PER CURIAM
In this workers’ compensation case, claimant seeks review of the Board’s “Own Motion Order on Remand”1 —dated August 21,1987, in which the Board ruled that claimant was not entitled to an award of permanent disability for “either his compensable 1970 head injury or his complex partial seizure disorder.” Employer agrees with claimant that the Board’s findings are insufficient for judicial review under ORS 656.298(6) and Armstrong v. Asten-Hill Co., 90 Or App 200, 752 P2d 312 (1988).2
Reversed and remanded for reconsideration.

 We had remanded this case to the Board in Miller v. Coast Packing Company, 84 Or App 83, 733 P2d 97 (1987).


 Claimant’s other assignment of error is rendered moot by the Order of Remand.